DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the capture affordance" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 28-29 are dependent on claim 27.
	Claims 36-38 contain similar language.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 are rejected under 35 U.S.C. 101 because they are is drawn to a computer readable medium storing one or more programs, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, which are non-statutory as noted, infra.
A claim directed to a computer program itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26-30, and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredlund et al. (US 2011/0216209)
Regarding claim 21:
Fredlund discloses:
A computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device with a display, one or more input devices, and one or more tactile output generators, cause the device to:
display a camera user interface for capturing media, wherein the electronic device has a plurality of media capture modes (paragraph 49); 
while displaying the camera user interface, detect, via the one or more input devices, a user input for performing an operation in the camera user interface (paragraph 72); and 
in response to detecting, via the one or more input devices, the user input: 
in accordance with a determination that the user input was detected while the camera user interface was in a first media capture mode, wherein capturing media in the first media capture mode includes capturing media of a first type that includes one or more images captured without audio (paragraph 72): 
perform in the camera user interface an operation corresponding to the user input (paragraph 72); and 
generate a first tactile output (paragraph 72: “causing tactile vibrations”); and
 in accordance with a determination that the user input was detected while the camera user interface was in a second media capture mode that is distinct from the first media capture mode, wherein capturing media in the second media capture mode includes capturing media of a second type that includes a sequence of images and corresponding audio (paragraph 103: “movie mode”): 
perform in the camera user interface an operation corresponding to the user input (paragraph 103); and 
forgo generating the first tactile output in response to the user input or performance of the operation corresponding to the user input (paragraph 103: “rather than audio or tactile feedback”). 
Regarding claim 26:
Fredlund discloses:
wherein the electronic device includes a camera, the camera user interface includes a live view of the camera (paragraph 74), and the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to: 
detect a second user input to switch from a first respective media capture mode to a second respective media capture mode (paragraph 49); and 
in response to detecting the user input: 
switch the camera user interface from the first respective media capture mode to the second respective media capture mode (paragraph 49); and 
generate a third tactile output (there can be tactile feedback for any operation as per, e.g., paragraph 72).  
Regarding claim 27:
Fredlund discloses:
wherein the electronic device includes a camera, the camera user interface includes a live view of the camera (e.g., paragraphs 43, 49) and the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to:while displaying the camera user interface, detect, via the one or more input devices, a second user input for performing an operation in the camera user interface other than activation of the capture affordance; and in response to detecting the second user input via the one or more input devices, perform the operation in the camera user interface and generate a fourth tactile output without regard to whether the camera user interface is in the first media capture mode or the second media capture mode (there’s lots of different possible controls as per paragraph 49; they can have tactile outputs as per paragraph 72).  
Regarding claim 28:
Fredlund discloses:
wherein the operation in the camera user interface includes changing a scale of a displayed user interface element in the camera user interface; and wherein the fourth tactile output is generated in accordance with a determination that the scale of the displayed user interface element satisfies a predefined limit (the kinds of user options Fredlund discloses includes, e.g., zoom as per paragraph 36, which would be changing a scale; any operation could have tactile feedback as per, e.g., paragraph 72, so this combination follows).
Regarding claim 29:
Fredlund discloses:
wherein the operation in the camera user interface includes changing a filter setting of the camera user interface (they can be filter settings controlled by user settings as per paragraph 58; haptic feedback in general follows from, e.g., paragraph 72).
Regarding claims 30 and 35-39:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, 31-33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredlund in view of Haynold (US 11,099,650)
Regarding claim 22:
Fredlund discloses a computer readable storage medium as discussed above.
Fredlund does not disclose:
“wherein the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to, in response to detecting, via the one or more input devices, activation of a capture affordance in the camera user interface, in accordance with the determination that the activation of the capture affordance was detected while the camera user interface was in the second media capture mode, generate a second tactile output that has a lower amplitude than the first tactile output in conjunction with capturing the media of the second type.”
Haynold discloses:
wherein the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to, in response to detecting, via the one or more input devices, activation of a capture affordance in the camera user interface, in accordance with the determination that the activation of the capture affordance was detected while the camera user interface was in the second media capture mode, generate a second tactile output that has a lower amplitude than the first tactile output in conjunction with capturing the media of the second type (column 7, lines 35-45: “video mode…weak tactile feedback”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fredlund the elements taught by Haynold.
The rationale is as follows:
Fredlund and Haynold are directed to the same field of art.
Haynold discloses an alternative tactile feedback method that can, e.g., provide more information to the user. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 23:
Fredlund in view of Haynold discloses:
wherein the second tactile output includes the first tactile output with reduced amplitude (it’s the same but “weak” as per Haynold column 7, lines 35-45).  
Regarding claim 24:
Fredlund in view of Haynold discloses:
wherein, for a respective tactile output generated while capturing the media of the second type, the respective tactile output is selected based on a determination that the respective tactile output interferes with the captured media by an amount that is below a predefined threshold (although Haynold doesn’t specifically use the word “threshold” a “weak” tactile feedback is certainly under one).  
Regarding claims 31-33 and 40:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Allowable Subject Matter
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 34:
The closest prior art of record, Fredlund in view of Haynold, discloses wherein:
capturing the media of the first type includes capturing a sequence of images; the first tactile output corresponds to an initial image in the sequence of images (e.g., Haynold column 7, lines 15-30).
However, Fredlund in view of Haynold does not disclose:
and the one or more programs include instructions that, when executed by the electronic device, cause the electronic device to: for a respective image in the sequence of images other than the initial image, determine a time interval from a point in time corresponding to capturing a most recent prior image for which the first tactile output was generated, to a point in time corresponding to capturing the respective image; in accordance with a determination that the time interval is less than a predefined time period, capture the respective image without generating the first tactile output; and in accordance with a determination that the time interval is greater than the predefined time period, capture the respective image and generating the first tactile output.  These limitations in combination with the other limitations of the claim render it allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tartz et al. (US 2015/0334292).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694